          Case 7:19-cv-00217-DC Document 44 Filed 12/30/19 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                             MIDLAND-ODESSA DIVISION


 RICHARD LOGAN, Individually and On                   CASE 7:19-CV-00217
 Behalf of All Others Similarly Situated,
                                                      STIPULATION AND PROPOSED
                              Plaintiff,              ORDER

                v.

 PROPETRO HOLDING CORP., DALE
 REDMAN, JEFFREY SMITH, IAN
 DENHOLM, SPENCER D. ARMOUR, III,
 SCHUYLER E. COPPEDGE, STEPHEN
 HERMAN, MATTHEW H. HIMLER,
 PETER LABBAT, GOLDMAN, SACHS &
 CO., BARCLAYS CAPITAL INC.,
 CREDIT SUISSE SECURITIES (USA)
 LLC, J.P. MORGAN SECURITIES LLC,
 EVERCORE GROUP L.L.C., RBC
 CAPITAL MARKETS, LLC, PIPER
 JAFFRAY & CO., RAYMOND JAMES &
 ASSOCIATES, INC., DEUTSCHE BANK
 SECURITIES INC., JOHNSON RICE &
 COMPANY L.L.C., and TUDOR,
 PICKERING, HOLT & CO. SECURITIES,
 INC.,

                       Defendants



       WHEREAS, on September 16, 2019, Plaintiff Richard Logan (“Plaintiff”), individually

and on behalf of all others similarly situated, filed a complaint (the “Complaint”) in the above-

captioned action against Defendants ProPetro Holding Corp., Dale Redman, Jeffrey Smith, Ian

Denholm, Spencer D. Armour, III, Schuyler E. Coppedge, Stephen Herman, Matthew H. Himler,



                                              -1-
            Case 7:19-cv-00217-DC Document 44 Filed 12/30/19 Page 2 of 6




Peter Labbat, Goldman, Sachs & Co., Barclays Capital Inc., Credit Suisse Securities (USA) LLC,

J.P. Morgan Securities LLC, Evercore Group L.L.C., RBC Capital Markets, LLC, Piper Jaffray &

Co., Raymond James & Associates, Inc., Deutsche Bank Securities Inc., Johnson Rice & Company

L.L.C., and Tudor, Pickering, Holt & Co. Securities, Inc., (collectively, “Defendants”);

       WHEREAS, after the filing of a timely motion for appointment as Lead Plaintiffs, on

December 16, the court appointed Nykredit Portefølje Administration A/S, Oklahoma Firefighters

Pension and Retirement System, Oklahoma Law Enforcement Retirement System, Oklahoma

Police Pension and Retirement System, and Oklahoma City Employee Retirement System as Lead

Plaintiffs and appointed Bernstein Litowitz Berger & Grossmann LLP and Grant & Eisenhofer

P.A. as Lead Counsel; and

       WHEREAS, Lead Plaintiffs intend to file a complaint;

       WHEREAS, Defendants intend to move to dismiss the contemplated complaint;

       WHEREAS, the agreed-upon schedule below will promote judicial efficiency, is not for

the purpose of delay, and will not cause prejudice to any party;

       IT IS HEREBY stipulated by and agreed among the parties, subject to the Court’s

approval, as follows:

       1.      Each Defendant hereby acknowledges that it either has been served, or as of the

date of the stipulation submitted to the Court on November 12, 2019 (ECF No. 31), and by this

stipulation, accepts service of the Complaint in this action, provided, however, that the

acceptance of service and entry into this Stipulation shall not waive, and Defendants expressly

preserve, any rights, claims or defenses, including, but not limited to, all defenses relating to

jurisdiction, other than a defense as to the sufficiency of service of the summons and Complaint

and the form of the summons.



                                                 -2-
             Case 7:19-cv-00217-DC Document 44 Filed 12/30/19 Page 3 of 6




        2.      For purposes of Rule 5(b) of the Federal Rules of Civil Procedure and Rule CV-5

of the Local Civil Rules, the Parties agree that they shall serve papers, including pleadings,

discovery requests, and trial materials, on each other through e-mail or ECF, as applicable,

except to the extent that transmission of any such documents electronically is impractical, in

which event service shall be made by hand or through overnight delivery to counsel of record for

the receiving party.

        3.      The briefing schedule for the filing of the Lead Plaintiffs’ Complaint and any Motions

to Dismiss shall be as follows:

         a)      Lead Plaintiffs shall file their Amended Complaint on or before February 13,
                 2020;

         b)      Defendants shall respond and file any Motions to Dismiss on or before April 16,
                 2020;

         c)      Lead Plaintiffs’ opposition shall be filed on or before May 21, 2020; and

         d)      Defendants’ reply shall be filed on or before June 19, 2020.




                                                 -3-
        Case 7:19-cv-00217-DC Document 44 Filed 12/30/19 Page 4 of 6




DATED: December 26, 2019                    DATED: December 26, 2019

MARTIN & DROUGHT, P.C.                      HUGHES HUBBARD & REED LLP

By:   /s/ Gerald T. Drought                 By: /s/ Kevin T. Abikoff
                                            Kevin T. Abikoff (Texas Bar No:
Gerald T. Drought                           24034118)
State Bar No. 06134800                      Benjamin S. Britz
Federal Bar No. 8942                        1775 I Street, NW
Frank B. Burney                             Washington, DC 20006
State Bar No. 03438100                      Telephone: (202) 761-4600
Bank of America Plaza, 25th Floor 300       Email: abikoff@hugheshubbard.com
Convent Street San Antonio, Texas 78205     Email britz@hugheshubbard.com
Telephone: (210) 227-7591
Facsimile: (210) 227-7924                   Attorneys for Defendants ProPetro Holding
gdrought@mdtlaw.com                         Corp., Spencer D. Armour, III, Schuyler E.
fburney@mdtlaw.com                          Coppedge, Stephen Herman, Matthew H.
                                            Himler, and Peter Labbat
Liaison Counsel for the Institutional
Investors                                   SKADDEN, ARPS, SLATE, MEAGHER
                                            & FLOM LLP
BERNSTEIN LITOWITZ BERGER &
      GROSSMANN LLP                         By: __/s/ Noelle M. Reed_________
Jeroen van Kwawegen                         Noelle M. Reed (Texas Bar No: 24044211)
James A. Harrod                             1000 Louisiana Street
Brenna Nelinson                             Suite 6800
1251 Avenue of the Americas                 Houston, Texas 77002
New York, NY 10020                          T:1.713.655.5100
Telephone: (212) 554-1400                   F:1.713.655.5200
Facsimile: (212) 554-1444                   Email: noelle.reed@skadden.com
jeroen@blbglaw.com
jim.harrod @blbglaw.com                     Attorney for Defendants Goldman, Sachs &
brenna.nelinson@blbglaw.com                 Co., Barclays Capital Inc., Credit Suisse
                                            Securities (USA) LLC, J.P. Morgan
GRANT & EISENHOFER P.A.                     Securities LLC, Evercore Group L.L.C.,
Jay W. Eisenhofer                           RBC Capital Markets, LLC, Piper Jaffray &
Daniel L. Berger                            Co., Raymond James & Associates, Inc.,
Jonathan D. Park                            Deutsche Bank Securities Inc., Johnson
485 Lexington Avenue                        Rice & Company L.L.C., and Tudor,
New York, NY 10017                          Pickering, Holt & Co. Securities, Inc.
Telephone: (646) 722-8500
Facsimile: (646) 722-8501                   WINSTEAD PC
jeisenhofer@gelaw.com
dberger@gelaw.com                           By:____/s/Toby M Galloway__________
jpark@gelaw.com                             Toby M. Galloway (Texas Bar No.
                                            00790733)


                                          -4-
       Case 7:19-cv-00217-DC Document 44 Filed 12/30/19 Page 5 of 6




Counsel for Lead Plaintiffs Nykredit          Matthias J. Kleinsasser (Texas Bar No.
Portefølje Administration A/S, Oklahoma       24071357)
Firefighters Pension and Retirement           300 Throckmorton Street
System, Oklahoma Law Enforcement              Suite 1700
Retirement System, Oklahoma Police            Fort Worth, Texas 76102
Pension and Retirement System, and            817.420.8200 Phone
Oklahoma City Employee Retirement             817.420.8201 Fax
System and and Lead Counsel for the Class
                                              Attorney for Defendant Dale Redman

                                              BELL NUNNALLY & MARTIN LLP

                                              By:__/s/ Jeffrey Ansley
                                              Jeffrey Ansley (Texas Bar No: 00790235)
                                              Craig Warner (Texas Bar No: 24084158 )
                                              2323 Ross Avenue
                                              Suite 1900
                                              Dallas, Texas 75201
                                              Tel 214-740-1400
                                              Fax 214-740-1499

                                              Attorneys for Defendant Ian Denholm

                                              BROPHY EDMUNDSON SHELTON
                                              WEISS

                                              By:_/s/ J. Kevin Edmundson
                                              J. Kevin Edmundson (Texas Bar No:
                                              24044020)
                                              210 Barton Springs Rd., Suite 500
                                              Austin, Texas 78704
                                              Phone: 512-596-3622

                                              Attorney for Defendant Jeffrey Smith




                                            -5-
        Case 7:19-cv-00217-DC Document 44 Filed 12/30/19 Page 6 of 6




                                  ORDER

IT IS SO ORDERED.


Dated: _____________________              __________________________
                                                David Counts
                                                United States District Judge




                                    -6-
